Citation Nr: 1202570	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-49 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether the reduction in the disability rating for post operative residuals tear of the left anterior cruciate ligament of the left knee from 20 percent to 10 percent was proper.

2.  Entitlement to a disability rating greater than 20 percent for post operative residuals tear of the left anterior cruciate ligament of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Boston, Massachusetts, that reduced the disability rating for a left knee disability from 20 to 10 percent, effective May 1, 2009.

In August 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a disability rating greater than 20 percent for post operative residuals tear of the left anterior cruciate ligament of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The 20 percent disability rating for post operative residuals tear of the left anterior cruciate ligament of the left knee had been in effect for more than five years at the time of the February 2009 rating decision that decreased the disability rating to 10 percent. 

2.  The reduction in the rating for the post operative residuals tear of the left anterior cruciate ligament of the left knee was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the disability rating for post operative residuals tear of the left anterior cruciate ligament of the left knee from 20 to 10 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision in restoring a 20 percent disability rating for post operative residuals tear of the left anterior cruciate ligament of the left knee, the claim is substantiated, and there are no further VCAA duties.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Reduction

In a December 1985 rating decision, the RO granted service connection for status post repair of a torn medial meniscus and medial collateral ligament of the left knee.  A 10 percent disability rating was assigned effective as of October 20, 1985.  In May 1987, the RO determined that a 20 percent disability rating was warranted for the left knee disability, effective as of December 31, 1986.

In September 1994, the 20 percent disability rating for the left knee disability was reduced to 10 percent, effective as of June 1, 1994.  The Veteran did not appeal this decision, thus, it became final.  In a May 1997 decision, the RO assigned a 20 percent disability rating for the Veteran's left knee disability, effective as of December 19, 1996.  The 20 percent disability rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides a 20 percent disability rating for a moderate impairment of the knee, manifested by recurrent subluxation or lateral instability.

In a September 2008 rating determination, the RO proposed to reduce the rating for the left knee disability to 10 percent.  The RO cited findings on a VA examination in July 2008.  The Veteran was informed of this proposal on October 1, 2008, and given 60 days to respond.  The disability rating was decreased in a February 2009 rating determination.  The effective date of the reduction was May 1, 2009.

When reduction in the disability rating of a service-connected disability is contemplated, and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the United States Court of Appeals for Veterans Claims (Court) stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's left knee disability rating had been in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance. 

The RO reduced the Veteran's disability rating based on the result of the single VA examination in July 2008.  While residuals of a tear of the anterior cruciate ligament of a knee are not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and a left knee disability would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a) . 

In a VA examination conducted in April 2007, the Veteran reported taking medication for daily left knee pain, which he described as an eight on a scale of ten.  He indicated that he would experience severe weekly flare-ups.  He added that he would wear a neoprene sleeve for the knee, and that he had a larger firm plastic hinge knee brace.  Instability was noted.  Physical examination revealed flexion to 90 degrees with pain.  There was moderate medial knee joint tenderness and positive McMurray's sign upon passive flexion indicative of mild laxity of the anterior and posterior cruciate ligaments.  The examiner opined that the left knee disability had significant effects on the Veteran's general occupation, and that he had overall moderate disability and limitation due to the left knee problem.

In a May 2007 rating decision, the RO continued the 20 percent disability rating, concluding that the moderate disability shown on examination met the criteria for the 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In the July 2008 VA examination, the Veteran reported continued constant left knee pain, stiffness, and intermittent swelling.  He was said to have denied any weakness or instability, but he also noted that he continued to wear his knee brace.  He also continued taking prescription medication for the pain.  He reported difficulty in long distance walking, kneeling, and driving for long periods.  He could not walk or climb stairs without pain.  He described the pain as six to seven on a scale of 10, but that it could increase to 10.  He added that flare-ups, while not totally incapacitating, would happen every day after any excessive ambulation/walking and any repeated joint movement.  

Flare-ups were said to be severe, including worsening pain, but not greater limitation of motion and function.  Physical examination revealed pain, effusion, and stiffness.  There was no deformity, give way, instability, weakness, locking or episodes of dislocation or subluxation.  There was minimal bony joint enlargement.  

The left knee had a well-preserved function and range of motion with minimal limitations at the extremes of range of motion. DeLuca criteria was completely negative.  There was stable ligamentous examination in terms of anterior cruciate ligament, posterior cruciate ligament, medial collateral ligament and lateral collateral ligament.  

Range of motion was flexion to 140 degrees with pain.  Extension was to 90 degrees.  There was no additional loss of motion on repetitive use.  There was no evidence of joint laxity, subluxation, instability, crepitance or locking.  McMurray's test was negative.  The examiner concluded that the knee was stable.  The examiner opined that the left knee disability had significant effects on the Veteran's general occupation, and mild effects on his activities of daily living.

In the September 2008 proposal and February 2009 reduction, the RO concluded that based upon the findings of the July 2008 VA examination, sustained improvement had been demonstrated with which to assign a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that in the August 2011 hearing, the Veteran indicated that his symptoms had not improved, but rather had increased in severity.  Moreover, he indicated that he had been receiving ongoing treatment at the VA Bond Street outpatient clinic in Springfield, Massachusetts.  A review of the claims file reveals that the most recent VA outpatient treatment records of record are dated in July 2005.  Hence, it cannot be said that all the evidence clearly warranted a conclusion that sustained improvement had been demonstrated or that the complete history was considered. 

In basing the reduction of the Veteran's disability rating on a the findings of a single VA examination, and in not considering VA outpatient treatment records dated after July 2005, the rating decisions and Statement of the Case pertaining to the rating reduction reflect that the RO did not comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  As such, the reduction is void ab initio.  Accordingly, the reduction was not proper, and the 20 percent disability rating for post operative residuals tear of the left anterior cruciate ligament of the left knee is restored. 



ORDER

The reduction in disability rating for the service-connected for post operative residuals tear of the left anterior cruciate ligament of the left knee was not proper, restoration of the 20 percent disability rating is granted effective May 1, 2009.


REMAND

During his August 2011 hearing, the Veteran testified that he had been receiving ongoing treatment at the VA outpatient clinic in Springfield, Massachusetts (Bond Street).  A review of the claims file reveals that the most recent VA outpatient treatment records of record are dated in July 2005.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, on remand, any outstanding records from the identified VA medical facility dated from July 2005 to the present must be obtained. 

During the August 2011 hearing, the Veteran also indicated that his left knee disability had gotten worse.  As it has been more than three years since his most recent VA examination of the left knee, the Board finds that the Veteran should be scheduled for an updated VA examination in order to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased disability rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records pertaining to the Veteran's left knee disability from July 2005 to the present, at the VA outpatient clinic in Springfield, Massachusetts.  

If requested records cannot be obtained, notify the Veteran, and inform him of the efforts made to obtain the records and additional actions that will be taken.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The VA examiner should report the ranges of knee flexion and extension in degrees.

The examiner must determine whether the knee disability is manifested by pain; weakened movement; or excess fatigability; incoordination, or flare-ups; these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  

The examiner shall also specify whether the Veteran has instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.

The examiner is also asked to comment on the impact of the left knee disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


